IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                            : No. 91 DB 2014 (No. 61 RST 2014)
                                            :
                                            :
STEPHEN MERRILL SMITH                       : Attorney Registration No. 40748
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM RETIRED STATUS                        : (Out of State)



                                        ORDER



PER CURIAM


                         th
      AND NOW, this 4 day of September, 2014, the Report and Recommendation of

Disciplinary Board Member dated August 26, 2014, is approved and it is ORDERED

that Stephen Merrill Smith, who has been on Retired Status, has never been suspended

or disbarred, and has demonstrated that he has the moral qualifications, competency

and learning in law required for admission to practice in the Commonwealth, shall be

and is, hereby reinstated to active status as a member of the Bar of this

Commonwealth.       The expenses incurred by the Board in the investigation and

processing of this matter shall be paid by the Petitioner.